The Honorable Phillip T. Jacobs State Representative 819 Miller Street Clarksville, AR 72830-2239
Dear Representative Jacobs:
You have requested an Attorney General opinion concerning the participation in a school board meeting by a board member through the use of a speaker phone.
You have asked:
  If a school board is conducting a special meeting and needs one more member to have a quorum, would it be permissible for a school board member to participate, with all voting privileges, in the meeting via telecommunication (speaker phone)?
It is my opinion that the use of a speaker phone to allow a member to participate in a meeting is permissible, provided that the speaker phone is used in such a way as to allow the public and press to hear what is being said on the phone.
In Rehab Hospital Services Corp. v. Delta-Hills Health Systems Agency,Inc., 285 Ark. 397, 687 S.W.2d 840 (1985), the Arkansas Supreme Court held that a non-profit regional health planning corporation had violated the requirements of the Freedom of Information Act by conducting a private telephone poll of the executive committee board members prior to taking action on the approval of a certificate of need to construct a hospital. In so holding, however, the court made clear that the telephone poll could have been acceptable if it had been conducted with proper notice and with telephones available to the public and press. Id. at 401.
On the basis of this authority, I conclude that the use of a speaker phone to allow a school board member to participate in a school board meeting is acceptable, provided that the public and the press are able to hear what is said via the speaker phone, and are not in any way barred from anything that transpires at the meeting.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh